DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-12 are currently pending.
Claim 1 has been amended.

Status of Amendment
The amendment filed on 03/09/2021 has been fully considered, but does not place the Application in condition for allowance.
This action has been made final.

Status of Rejections Pending since the Office Action of 9 November 2020
All the rejections from the previous Office Action are withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection is presented as necessitated by Applicant’s amendment.
The Double Patenting Rejection from the previous Office Action is withdrawn, because Application 15/994,199 has been abandoned.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites the limitation of “a primary solar panel immovably attached to a supporting structure”, “permanently fixed in place at a peak annualized daily solar radiation collection position”, “an auxiliary solar panel immovably attached to the primary panel”, and “the auxiliary solar panel is permanently fixed in place”. These limitations are considered new matter as the original disclosure does not provide any support for the primary solar panel being immovably connected to supporting structure and being permanently fixed in place at a peak annualized daily solar radiation collection position. Applicant states in the response filed on 03/09/2021 that Fig.7 of the instant Application provides support for these amendments. However, Fig.7 is not considered to provide sufficient support for said limitations. Claims 2-12 are rejected for being dependent from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites the limitation of “wherein a degree of the angle between the primary solar panel and the auxiliary solar panel is adjustable”. However, claim 3 is dependent from claim 1 and claim 1 requires “an auxiliary solar panel immovably attached to the primary solar panel…..such that the auxiliary solar panel is permanently fixed in place at an off-peak daily solar radiation” in lines 6-10. It is unclear how the auxiliary solar panel is immovably attached to the primary solar panel while a degree of the angle between the primary solar panel and the auxiliary solar panel being adjustable. The subject matter of claim 3 is considered to be incompatible with the invention of claim 1. For the purpose of this Office Action, the limitation of claim 3 is considered to be met by the prior art reading on claim 1 since the device of claim 3 cannot be within the scope of claim 1. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., U.S. Patent No. 6,060,658 in view of Myer, U.S. Patent No. 7,731,383 B2.
Regarding claim 1, Yoshida et al. teaches a pole incorporating solar cells (Fig.1, 2, 3, Fig.5, Fig.6) comprising:
A primary solar panel (3a; Fig.6, or 3; Fig.2,3,5) immovably attached to a supporting structure (2; Fig.2-3) at a fixed angle relative to the supporting structure and permanently fixed in place, the supporting structure 2 at least apportion of which is permanently mounted in the  ground (G; Fig.1) via a base (7; Fig.1), corresponding to the claimed “foundation”. The recitation of “permanently fixed in place at a peak annualized daily solar radiation collection positon” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The solar device Yoshida is capable of being fixed in place at any position as desired by the user. In addition, the primary solar panel of Yoshida is capable of collecting peak annualized solar radiation at some point of the day depending on the season and tilt angle/axis of the sun;
An auxiliary solar panel (3b; Fig.6 or 3; Fig.2,3,5) immovably attached to the primary panel such that an angle between a plane defined by the auxiliary solar panel and a top surface of the primary panel is measures 90 degrees, which is within the claimed range and such that the auxiliary solar panel is permanently fixed in place. The recitation of “the auxiliary solar panel is permanently fixed in place at an 
Wherein the primary solar panel has electrical connection to the auxiliary solar panel (see column 6, lines 50-60).
Yoshida does not specifically teach an electrical connection consisting of a connection to a power grid.
However, Myer teaches a solar-powered lighting system including a flexible, wrap around panel of photovoltaic laminate on the outside surface of a light pole (abstract and Fig.18).  Myer teaches that the light pole comprises an electrical connection consisting of a connection (G1 or G2) to a utility grid, corresponding to the claimed “power grid”, for providing  power to the grid during the day and also receiving less expensive power from the grid during the night (column 6, lines 50-67).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add an electrical connection consisting of a connection to a power grid to the solar pole device of Yoshida to provide power to the grid during the day and also receiving less expensive power from the grid during the night as taught by Myer (Fig.18, column 6, lines 50-67).
	Regarding claim 2, Yoshida teaches that the auxiliary solar panel (3b; Fig.6) is attached at outer edge of the primary solar panel (3a; Fig.6).
Regarding claim 3, the limitation of claim 3 is considered to be met by the device of Yoshida reading on claim 1 since the device of claim 3 cannot be within the scope of claim 1 and is in fact incompatible with the subject matter of claim 1 (see 112(b) rejection of claim 3 above).
	Regarding claim 4, Yoshida teaches that the auxiliary solar panel (3b; Fig.6) comprises a plurality of solar panels (3b on opposite sides of the primary solar panel 3a).
	Regarding claim 5, Yoshida teaches that the plurality of solar panels of the auxiliary solar panel (3b) is attached to an outer edge of the primary solar panel (3a; Fig.6).
	Regarding claim 6, modified Yoshida teaches a secondary auxiliary solar panel at distal end of the auxiliary solar panel which is capable of being connected to the power grid and the power storage device (4; Fig.3). The recitation of “operably connectable to a power grid, a power storage device and/or a load” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. All the solar panels of Yoshida are connectable to the power grid and the storage device.



    PNG
    media_image1.png
    800
    898
    media_image1.png
    Greyscale

	Regarding claim 7, modified Yoshida teaches that a surface area of a top surface of the primary panel (3a; Fig.6) is larger than the surface area of the auxiliary solar panel (3b; Fig.6) (column 8, lines 7-15). Although, Yoshida does not explicitly teach that the top surface of the primary panel is twice as large as the surface area of the auxiliary panel, one ordinary skill in the art would have found it obvious to change the size of the solar panels accordingly to adjust the generated electrical energy and the power output of the device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed 
	Regarding claim 8, the supporting structure (2; Fig.2-3) of Yoshida is a pole, corresponding to the claimed “rack”. According to merriam-webster.com, “rack” means “Stand”. Therefore, the pole of Yoshida reads on the claimed “rack”.
	Regarding claim 9, the supporting structure (2; Fig.2-3) of Yoshida is a vertical pole.
	Regarding claim 10, Yoshida teaches that the auxiliary solar panel (3b) is attached only to an outer edge of the primary solar panel (3a; Fig.6).
	Regarding claim 11, Yoshida teaches that the auxiliary solar panel (3b) is attached to the supporting structure (2) (Fig.1-6).
	Regarding claim 12, the recitation of “wherein the primary panel is installed in the northern hemisphere with a North-South axis of the primary panel facing south at an angle corresponding to the local latitude, and an EAST-WEST axis of the primary panel generally horizontal” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The solar device Yoshida is capable of being installed in the northern hemisphere with a North-South axis of the primary panel facing south at an angle corresponding to the local latitude, while an EAST-WEST axis of the primary panel being generally horizontal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner respectfully disagrees, because acting as lexicographer does mean the claim limitations are given more patentable weight. In fact, the recitations of “fixed in place at a peak annualized daily solar radiation collection position” and “fixed in place at an off-peak daily solar radiation collection position” are considered to be intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The solar device Yoshida is capable of being fixed in place at any position as desired by the user. In addition, the primary solar panel of Yoshida is capable of collecting peak annualized solar radiation at some point of the day depending on the season and tilt angle/axis of the sun, while the auxiliary solar panel is capable of collecting off-peal annualized solar radiation at some point of the day depending on the season and tilt angle/axis of the sun. The solar device Yoshida is capable of being fixed in place at any position (including a position that collects off-peak and peak daily solar radiation) as desired by the user. In addition, Yoshida teaches that the solar panels 3 are arranged over the entire area of peripheral wall of the pole main body 2 so that the solar panel arrangement is exposed to solar rays including solar rays 32 from the south during culmination noon, solar rays 31 from the east in the morning and solar rays 33 from the west in the afternoon. Therefore, at any time of the day, one panel is positioned to collect the peak solar radiations while the other panels are collecting off peak solar radiation (see Fig.5, and column 7, line 62 through 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726